DETAILED ACTION
This office action is in response to amendment filed on 9/26/2022.
Claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 16, 18 and 20 are amended.
Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al (US 20180300653, hereinafter Srinivasan), in view of Roisman (US 20200116).

As per claim 1, Srinivasan discloses: An application construction method, comprising: 
acquiring a service orchestration file of an application; and determining an execution program of the application based on the service orchestration file, (Srinivasan [0055]: “As the scheduler 216 receives training requests 110 and prediction requests 116, the scheduler 216 generates task objects and places the task objects in the priority queue. In some implementations, the task object indicates one or more of the machine learning job to be performed (e.g., prediction or training), a model architecture of the job, the minimum resources required and a container image to be used”; [0058]: “the container manager 218 receives task objects from the scheduler 216. In response to a task object, the container manager 218 deploys a new container based on the received task object. In some implementations, the container manager 218 retrieves a container image 242 from the container image data store 240 based on the model architecture type indicated in the task object”. Examiner notes that the task object is mapped to the claimed service orchestration file.)
wherein the service orchestration file comprises at least one of following contents corresponding to tasks obtained by disassembling the application: information relating to a format of data transferred between tasks; information relating to syntax transformation of the data transferred between the tasks; information relating to logical processing between the tasks; and information relating to a model that is to be used by each of the tasks. (Srinivasan [0019]: “A model architecture may include one or more software libraries and/or additional code that, when executed, cause the DML system to operate on a particular type of model pertaining to the architecture. Examples of model architectures can include, but are not limited to, decision tree learning, clustering, neural networks, deep learning neural networks, support vector machines, linear regression, logistic regression, naïve Bayes classifiers, k-nearest neighbor, k-means clustering, random forests, gradient boosting, and other suitable model architectures”; [0055]: “the scheduler 216 generates task objects and places the task objects in the priority queue. In some implementations, the task object indicates one or more of the machine learning job to be performed (e.g., prediction or training), a model architecture of the job, the minimum resources required and a container image to be used”.)

Srinivasan did not disclose:
wherein the service orchestration file is a file obtained based on service orchestration;

However, Roisman teaches:
wherein the service orchestration file is a file obtained based on service orchestration; (Roisman [0041]: “user wants to get information for the Product type, so a request is constructed in the form “GET http://localhost:999/dataservice/$metadata/ResourceTypes(‘Namespace.Product’)”. After the system receives the request, it can retrieve a service descriptor file (where a descriptor is service metadata) by visiting the URL contained in the request. Once the service descriptor file is found, the EDCS 100 can return the service descriptor file as shown in FIG. 3, where the service descriptor file provides metadata information about a product with links to properties and a base type. The service descriptor file can be processed (for example, using a client parser, which is part of the client application 106) to extract the metadata information”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Roisman into that of Srinivasan in order to have the service orchestration file is a file obtained based on service orchestration. Srinivasan teaches the task object is generated by scheduler, however, one of ordinary skill in the art can easily recognize that other methods of obtain the task objects, such as retrieving it from a database also serves similar functionality without deviating from the teaching of the existing prior art, thus applicant have merely claimed the common design choice and is rejected under 35 USC 103.

As per claim 8, it is the apparatus variant of claim 1 and is therefore rejected under the same rationale.
As per claim 15, it is the non-transitory computer-readable storage medium variant of claim 1 and is therefore rejected under the same rationale.

Claim(s)s 2 – 5, 8 – 12 and 16 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan and Roisman, in view of Nidd et al (US 20210133622, hereinafter Nidd).

As per claim 2, Srinivasan and Roisman did not teach:
The method of claim 1, wherein the information relating to the format of the data transferred between the tasks comprises at least one of: a definition of an input data format of each of the tasks; and a definition of an output data format of each of the tasks.
However, Nidd teaches:
The method of claim 1, wherein the information relating to the format of the data transferred between the tasks comprises at least one of: a definition of an input data format of each of the tasks; and a definition of an output data format of each of the tasks. (Nidd [0043] – [0048])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Nidd into that of Srinivasan and Roisman in order to have the information relating to the format of the data transferred between the tasks comprises at least one of: a definition of an input data format of the task; and a definition of an output data format of the task. Srinivasan teaches scheduling machine learning job using a task object comprising model architecture for the job, Nidd teaches that other data describing the machine learning job can be used to aid in the scheduling of the job as well, such as definition of input or output format, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103. 

As per claim 3, the combination of Srinivasan, Roisman and Nidd further teach:
The method of claim 2, wherein the determining the execution program of the application based on the service orchestration file comprises at least one of: determining the input data format of the task in the application based on the definition of the input data format of the task; and determining the output data format of the task in the application based on the definition of the output data format of the task. (Nidd [0043] – [0048])

As per claim 4, Srinivasan and Roisman did not teach:
The method of claim 1, wherein the tasks comprise a first task and a second task, and the information relating to the syntax transformation of the data transferred between the tasks comprises at least one of: a definition of an adjustment to output data of a first task input to a second task; andHB: 4834-5562-4660.122Atty. Docket No. 834245.12a definition of a preset parameter added to the output data of the first task input to the second task.
However, Nidd teaches:
The method of claim 1, wherein the tasks comprise a first task and a second task, and the information relating to the syntax transformation of the data transferred between the tasks comprises at least one of: a definition of an adjustment to output data of a first task input to a second task; andHB: 4834-5562-4660.122Atty. Docket No. 834245.12a definition of a preset parameter added to the output data of the first task input to the second task. (Nidd [0043] – [0048])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Nidd into that of Srinivasan and Roisman in order to have the information relating to the syntax transformation of the data transferred between the tasks comprises at least one of: a definition of an adjustment to output data of a first task input to a second task; andHB: 4834-5562-4660.122Atty. Docket No. 834245.12a definition of a preset parameter added to the output data of the first task input to the second task. Srinivasan teaches scheduling machine learning job using a task object comprising model architecture for the job, Nidd teaches that other data describing the machine learning job can be used to aid in the scheduling of the job as well, such as definition of input or output format, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103. 

As per claim 5, the combination of Srinivasan, Roisman and Nidd further teach:
The method of claim 4, wherein the determining the execution program of the application based on the service orchestration file comprises at least one of: adjusting the output data of the first task in the application based on the definition of the adjustment to the output data of the first task input to the second task, and taking the adjusted data as the input data of the second task; and adding the preset parameter to the output data of the first task in the application to obtain the input data of the second task, based on the definition of the preset parameter added to the output data of the first task input to the second task. (Nidd [0043] – [0048])

As per claim 8, it is the apparatus variant of claim 2 and is therefore rejected under the same rationale.
As per claim 10, it is the apparatus variant of claim 3 and is therefore rejected under the same rationale.
As per claim 11, it is the apparatus variant of claim 4 and is therefore rejected under the same rationale.
As per claim 12, it is the apparatus variant of claim 5 and is therefore rejected under the same rationale.
As per claim 16, it is the non-transitory computer-readable storage medium variant of claim 2 and is therefore rejected under the same rationale. 
As per claim 17, it is the non-transitory computer-readable storage medium variant of claim 3 and is therefore rejected under the same rationale.
As per claim 18, it is the non-transitory computer-readable storage medium variant of claim 4 and is therefore rejected under the same rationale.
As per claim 19, it is the non-transitory computer-readable storage medium variant of claim 5 and is therefore rejected under the same rationale.

Claim(s) 6, 7, 13, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan and Roisman, in view of Del Balso et al (US 20180018610, hereinafter Del Balso).

As per claim 6, Srinivasan and Roisman did not teach:
The method of claim 1, wherein the tasks comprise a first task and a second task, and the information relating to the syntax transformation of the data transferred between the tasks comprises at least one of: a definition of an adjustment to output data of a first task input to a second task; andHB: 4834-5562-4660.122Atty. Docket No. 834245.12a definition of a preset parameter added to the output data of the first task input to the second task.
However, Del Balso teaches:
The method of claim 1, wherein the tasks comprise a first task and a second task, and the information relating to the logical processing between the tasks comprises at least one of: a preset condition required to be satisfied for executing the second task after the first task, the preset condition being related to a state and/or output data of the first task; and a definition of at least one next task to be executed after the first task has obtained the output data. (Del Balso [0017])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Del Balso into that of Srinivasan and Roisman in order to have the information relating to the logical processing between the tasks comprises at least one of: a preset condition required to be satisfied for executing a second task after a first task, the preset condition being related to a state and/or output data of the first task; and a definition of at least one next task to be executed after the first task has obtained the output data. Srinivasan teaches scheduling machine learning job using a task object comprising model architecture for the job, Del Balso teaches that other data describing the machine learning job can be used to aid in the scheduling of the job as well, such as definition of task dependencies, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 7, the combination of Srinivasan, Roisman and Del Balso further teach:
The method of claim 6, wherein the determining the execution program of the application based on the service orchestration file comprises at least one of: determining whether the state and/or the output data of the first task in the application satisfies the preset condition, based on the preset condition required to be satisfied for executing the second task after the first task, and determining whether to execute the second task based on a determination result; and controlling the at least one next task to be executed after completion of the first task in the application, based on the definition of the at least one next task to be executed after the first task has obtained the output data. (Del Balso [0017])

As per claim 13, it is the apparatus variant of claim 6 and is therefore rejected under the same rationale.
As per claim 14, it is the apparatus variant of claim 7 and is therefore rejected under the same rationale.
As per claim 20, it is the non-transitory computer-readable storage medium variant of claim 6 and is therefore rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196